MOORE, Circuit Judge
(concurring in part and dissenting in part):
I concur only in the portion of the majority opinion which holds that the appellant’s constitutional rights were not violated when she was fingerprinted and photographed at Central Islip State Hospital, pursuant to § 34(9) of the Mental Hygiene Law of New York.
I dissent as to the court’s determination that it should reverse the trial court’s grant of defendants-appellees’ motion for summary judgment and, in effect, granting summary judgment for the plaintiff. I dissent on two grounds: first, because whether or not plaintiff’s free exercise rights were violated, there is no appropriate relief which may be granted and hence the appeal should have been dismissed, and second, because plaintiff has failed to demonstrate an unjustified denial of any constitutional right.
I.
There are three named defendants in this case. They are: Alan D. Miller, M.D., Commissioner of Mental Hygiene of the State of New York, Alexander Thomas, M.D., Director of the Psychiatric Division, Bellevue Hospital and Francis J. O’Neill, M.D., Director of Central Islip State Hospital. As to these three defendants, it is entirely clear that money damages are completely inappropriate since there is no showing whatever that they in any way condoned the administration of drugs to the plaintiff. It is not shown that any of them had any information whatever as to the beliefs held by Miss Winters, or for that matter the treatment being accorded to her. All the record shows is that she brought her objections to certain members of the staff of each hospital, presumably the defendants “doctors on the staffs of Bellevue Hospital and Central Islip State Hospital whose names are unknown to plaintiff.” Assuming, as the majority finds, plaintiff’s constitutional rights were violated, an action under § 1983 might be justified against the particular individuals who, acting under color of state law, unjustifiably violated plaintiff’s constitutional rights. • Monroe v. Pape, 365 U.S. 167, 81 S.Ct. 473, 5 L.Ed.2d 492 (1961). The named defendants were not such persons. In our recent decision in Sostre v. McGinnis, 442 F.2d 178 (1971), we held that Paul D. McGinnis, Commissioner of Corrections of the State of New York could not be held liable under § 1983 for damages notwithstanding that he knew of the fact of Sostre’s confinement in segregation since the record, while demonstrating that Warden Follette had (as the majority found) detained Sostre in segregation because of his legal actions against the Warden and because of his political beliefs, did not demonstrate that McGinnis had been informed of these underlying reasons for Sostre’s confinement, although McGinnis did know of the fact of such confinement. As with McGinnis in Sostre, the named *73defendants herein were not shown to have been informed of the circumstances which led the majority herein to conclude that plaintiff’s rights were violated. In fact not only was there no showing that these defendants were aware of the plaintiff’s religious beliefs but also there was no showing that these defendants were in any way aware of the treatment afforded Miss Winters.
To whatever extent, if any, the doctrine of “command responsibility” survives in the area of military affairs, that doctrine can have no applicability to the chain of responsibility in the state executive branch.
None of the “doctors on the staffs of Bellevue Hospital and Central Islip State Hospital whose names are unknown to plaintiffs” can be held by this court to be liable for damages since no such person or persons have been served.
Therefore, there is no basis for granting damages to anyone currently before this court. Furthermore, since Miss Winters is no longer under the control of any of the defendants, and there is no showing that she is likely to be brought under such control, it is clear that in-junctive relief is also not in order. Similarly, declarative relief is inappropriate since there is no existing controversy.
The majority concludes “that the appellant has stated a claim on which relief may be granted” and thus “remand [s] the case to the district court with instructions that it proceed to trial on the merits.” Based on the foregoing analysis, and barring any new evidence indicating injunctive or declarative relief may be appropriate, the district court may well conclude that no relief whatever is appropriate. However, I believe that we should have made this determination on the record before us and dismissed the appeal as moot as to the named defendants and for lack of jurisdiction over the person as to the unnamed defendants. In failing to make this determination, this Court has, in effect, issued declarative relief without a present controversy.
II
Furthermore, the majority in my judgment, is not correct in its conclusion that plaintiff was in any way unjustifiably denied her constitutional rights.
After asserting, in effect, that there is no basis here for finding Miss Winters to be possibly harmful to herself and others, the majority suggests that “it may be true that the state could validly undertake to treat Miss Winters if it did stand in a parens patriae relationship to her” and that “such a relationship may be created if and when a person is found legally incompetent,” and not by a proceeding under §§ 72(1) or 78(1).
Does the majority mean by this that a person who is deemed to be potentially harmful.to others could not, even in an emergency situation, be given appropriate drugs to reduce the likelihood of such anti-social conduct in the absence of an adversary judicial determination of incompetence? In the face of danger to herself and others, must Belle-vue’s harried medical staff seek out a judge whenever the police present them with a person whose mental condition requires that she receive tranquilizers or other drugs to protect herself and others or do they mean that a person can be given drugs against his stated religious convictions in at least some circumstances where the patient has not been declared legally incompetent by judicial adversary determination ?
I disagree in any event with the majority’s implicit conclusion that, based on the record as it was before the court on the motion of defendants for summary judgment, the treating doctors were not justified in concluding that the medical treatment administered was not in the best interests of the patient and, on the contrary, would hold that this determination, being valid, justified the medical care given Miss Winters. The Mill-sian distinction between instances of harm to others and instances of harm solely to self, relied on by the majority, would seem rarely if ever to be relevant *74in actuality because others are affected by virtually any action which an individual takes or fails to take. Thus, while Miss Winters might not have been likely to perpetrate a violent attack on her fellow patients had she not received the tranquilizers here involved, the very conduct which led to her admission, if repeated in the ward, might well have been disruptive to the recovery of others in her ward, who themselves may have been suffering from psychological defects. Second, even if no one other than Miss Winters would have been directly aided by the treatment for the condition for which she was admitted, as Judge Travia pointed out in his opinion below, if mentally ill persons are not accorded proper treatment, their “condition may progressively worsen, and the patient may become a public burden and expense.” 1
More fundamentally, I believe that a § 78(1) admission, as well as a two-physician admission under § 72(1) constitutes a quasi-judicial determination under state law authorizing medical care of an individual notwithstanding her lack of consent thereto. The majority, while conceding that after a proper proceeding, such as New York’s procedure for the adjudication of incompetence, it “may” be permissible for the state to administer involuntary medical care notwithstanding the religious view of the patient on a parens patriae basis (presumably without having to demonstrate any likelihood that the patient is dangerous to others) suggests that the §§ 78 and 72 procedures are inadequate from a due process point of view to justify such a parens patriae role. However, regardless of the validity of such determination from a due process point of view, the staff of the two hospitals here involved should be entitled to rely on such quasi-judicial authorization. Furthermore, plaintiff has explicitly chosen not to challenge the constitutiohal validity of the procedures under §§78 and 72. The majority suggests, in effect, that even assuming the validity of these determinations under §§ 78 and 72, their effect must, as a constitutional matter, be diminished so as not to provide for forced medical treatment in cases of religious objection because New York has chosen to allow mentally ill persons undergoing involuntary medical care under these two sections to continue to exercise rights over property pending adjudication of “incompetence.” With this conclusion I disagree.
That New York separates medical and legal aspects of the problem of mentally ill persons and provides for separate determinations in each area merely shows its enlightenment, since appropriate medical care hopefully might enable a person to continue to conduct his own affairs in other respects. The two-physician certificate procedure of § 72(1) is subject to a judicial hearing. That procedure at least should meet the majority’s concern that the patient be afforded an opportunity “to tell his side of the story.” The § 78(1) emergency admission procedure 'is not an adversary proceeding but obviously due process does not preclude preliminary relief in an emergency situation on an ex parte basis, including the right to administer involuntary medical treatment.2
In my view, Judge Travia has in a well-reasoned opinion based upon a sound analysis of the law and the facts *75reached the correct decision and, accordingly, I would affirm the order of the district court. I would also dismiss the appeal as moot as to the named defendants and for lack of jurisdiction over the person as to the unnamed defendants.

. The effects on others thus pointed out are at least as significant as the effects involved in similar cases in the past. Prince v. Massachusetts, 321 U.S. 158, 64 S.Ct. 438 (1944) [economic effect on others of giving jobs to the few minors with real religious objections to child • labor laws probably minimal]; Reynolds v. United States, 98 U.S. 145, 25 L.Ed. 244 (1878) [speculative whether polygamous relationship harms children of such union; harm to society minimal where permission for such marriages conditioned on religious viewpoint].


. As noted, the admission procedures here involved are specifically not challenged by the appellant. Furthermore, § 78 has been amended since the time of the hospitalization of Miss Winters.